Title: To Thomas Jefferson from David S. Franks, 1 January 1785
From: Franks, David Salisbury
To: Jefferson, Thomas


Bordeaux, 1 Jan. 1785. He has been delayed in reaching Marseilles, where he had intended to write to TJ; sends his good wishes. Letters from America on the state of her commerce and from London and Paris dampen the prospects for his business in Marseilles; “as no Salary is allowed to Vice Con[suls] I shall really be in a very disagreeable situation at that place.”
Expects that war will break out in Europe and would consider serving in the French army, though he would prefer to be employed in the service of the U.S. He takes the liberty “in opening myself to you in this manner, as I know no one in whose indulgence I can so fully confide and you will confer an additional obligation by informing me what prospect I may have of succeeding in an application. The Marquis de Chatelux, we hear is appointed one of the Generals. He knows me—would perhaps interest himself in my favor; if his military family is not compleat I should be happy to Serve under him. Mr. Barclay is here and intends soon going to Paris; I waited at Nantes nigh two Months for him, to come to this Place and to take my final instructions from him. I pray my Compliments to Miss Jefferson and Col. Humphries.”
